Citation Nr: 1135922	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to June 1952.  He died in late 2007.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Springfield, Massachusetts.


FINDINGS OF FACT

1. The Veteran died in 2007.  The death certificate lists cirrhosis as the immediate cause of death.

2. At the time of his death, the Veteran was in receipt of service connection for bilateral sensorineural hearing loss, metatarsalgia, tinnitus, and malaria.

3. The Veteran had a pending claim for service connection for a bilateral knee disability at the time of his death.

4. Service connection was granted for accrued benefits purposes after the Veteran's death, effective during the Veteran's life.

5. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

1. A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).

2. The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.

A February 2011 letter satisfied VA's duty to notify provisions under the VCAA and Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death.  This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  In particular, the February 2011 letter advised the appellant of what disorders were service connected at the time of the Veteran's death (bilateral sensorineural hearing loss, metatarsalgia, bilateral tinnitus, and malaria) and what disorders were service connected after the Veteran's death, but effective as of the date of his death (a bilateral knee disability).  The letter also explained what evidence and information was required to substantiate a claim based on a condition not yet service connected.  Although the letter did not inform the appellant that a disability rating would be assigned if service connection was awarded, the Board finds that, as service connection is not herein granted, and thus no rating is being assigned, the appellant is not prejudiced by lack of notice on this issue.

The RO has taken appropriate action to comply with the duty to assist the appellant by obtaining records of VA and private medical treatment; the Veteran's service treatment records were already associated with the claims file.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).   

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order for a veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran's 2007 death certificate indicates the immediate cause of death was cirrhosis.  It listed other significant conditions contributing to his death, but not resulting in the underlying cause as renal failure, hepatic encephalopathy, diabetes mellitus, and congestive heart failure.

At the time of the Veteran's death, the Veteran was in receipt of service connection for sensorineural hearing loss, metatarsalgia, bilateral tinnitus, and malaria.  He had a claim for a bilateral knee disability pending appeal when he died.  The Board granted service connection for a bilateral knee disability for accrued benefits purposes in May 2010, and the RO assigned a 30 percent rating for the right knee and a 30 percent rating for the left knee, effective March 31, 2004, during the Veteran's lifetime.  She contends that the Veteran's service connected disabilities caused his death.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's service treatment records were unremarkable for complaints, diagnoses, or treatment for cirrhosis or any mention of his liver.  A July 1950 pre-induction examination report noted no significant abnormalities of the liver, and a June 1952 separation examination revealed a normal clinical evaluation of the genitor-urinary system.  

The appellant was provided notice of the requirements to establish service connection for cause of death, as discussed above.  She provided no medical evidence pertaining to any post-service medical treatment.  Therefore, the record contains no clinical opinions that etiologically relate the Veteran's cirrhosis to any incident of the Veteran's service.  

The competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.

Entitlement to Service Connection for DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during life.  The record shows that the Veteran died of cirrhosis and not as the result of willful misconduct.  During his lifetime, he was service-connected for bilateral sensorineural hearing loss, rated as noncompensably disabling from June 1952 and totally disabling from March 2004; metatarsalgia, rated as 10 percent disabling from June 1952; bilateral tinnitus, rated as 10 percent disabling from June 1952; and malaria, rated as noncompensably disabling from September 1953.  He had a combined evaluation of 10 percent from June 1952 until March 2004, and a total (100 percent) rating for his disabilities was in effect from March 2004.  According to the certificate of death, the Veteran died in late 2007.  Thus, the 100 percent rating was in effect for a period of less than ten years, and the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i).

The Veteran was not totally (100 percent) service-connected for any disability until March 2004, many years after his separation from service in June 1952.  The appellant is, therefore, not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 3.22(a)(1), (2)(ii).

The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are, therefore, not available to the appellant under 38 U.S.C.A. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time or review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2010).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has not alleged or argued CUE in a prior decision.  The Veteran's service-connected disabilities were evaluated several times during his lifetime.  The appellant has not identified any error committed in any prior rating or Board decision.  DIC benefits are not available on that basis.  See 38 C.F.R. § 3.22 (b)(3).

Again, the Board has considered the benefit of the doubt rule for this claim, but, as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


